--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


CD International Enterprises Receives a Purchase Order of 240,000 Tons, Valued
at Approximately $350 Million, of Copper Concentrate for a Period of 24 Months
 
DEERFIELD BEACH, Florida – December 2, 2015 - CD International Enterprises, Inc.
(“CD International”) (OTC: CDII), a U.S.-based company that sources and
distributes industrial commodities in China and the Americas and provides
business and management corporate consulting services, today announced that
Capital Resources Management Corporation, a wholly owned subsidiary of CD
International, has received a purchase order of copper concentrate for 240,000
tons over 24 months.
 
Per the purchase order, CD International will source 10,000 tons of copper
concentrate per month over a period of 24 months.  With today’s spot price of
copper, the purchase order has a value at approximately $350
million.  Management plans to source copper concentrate in Chile and Peru and
expects to start delivery in 2016.  In order to finance the transaction, we will
use a transferable Letter of Credit issued by our buyer and transfer a portion
of the Letter of Credit to our supplier to complete the transaction.  The
transaction will not need any extra financing.
 
Dr. James Wang, Chairman and CEO of CD International commented on the agreement,
“we are very excited with this purchase order.  We have delivered copper
concentrate from Chile and Bolivia to China in the past several years. In order
to fulfill a niche market and facilitate smooth transactions, we have been
working very hard in the past several years to strategically place ourselves
between our suppliers in South America and our buyers in China.  We believe a
successful completion of this transaction will fundamentally change our
company’s future for years to come.”  
 
 
About CD International Enterprises, Inc.
 
CD International Enterprises, Inc. (OTC: CDII), is a U.S.-based company that
sources and distributes industrial commodities in China and the Americas and
provides business and management corporate consulting services.  For more
information about CD International, please visit http://www.cdii.net.


DISCLOSURE NOTICE:
 
In connection with the safe harbor provisions of the Private Securities
Litigation Reform Act of 1995, CD International Enterprises, Inc. (“CDII”) is
hereby providing cautionary statements identifying important factors that could
cause our actual results to differ materially from those projected in
forward-looking statements (as defined in such act).  Any statements that are
not historical facts and that express, or involve discussions as to,
expectations, beliefs, plans, objectives, assumptions or future events or
performance (often, but not always, indicated through the use of words or
phrases such as "will likely result," "are expected to," "will continue," "is
anticipated," "estimated," "intends," "plans," "believes" and "projects") may be
forward-looking and may involve estimates and uncertainties which could cause
actual results to differ materially from those expressed in the forward-looking
statements. These statements include, but are not limited to, our expectations
regarding CDII and the completion of agreements with other potential investors
and partners for this effort, our ability to arrange financing, our expectations
regarding profits, if any, and future operating results of CDII and growth in
our operations.


We caution that the factors described herein could cause actual results to
differ materially from those expressed in any forward-looking statements we make
and that investors should not place undue reliance on any such forward-looking
statements. Further, any forward-looking statement speaks only as of the date on
which such statement is made, and we undertake no obligation to update any
forward-looking statement to reflect events or circumstances after the date on
which such statement is made or to reflect the occurrence of anticipated or
unanticipated events or circumstances. New factors emerge from time to time, and
it is not possible for us to predict all of such factors. Further, we cannot
assess the impact of each such factor on our results of operations or the extent
to which any factor, or combination of factors, may cause actual results to
differ materially from those contained in any forward-looking statements. This
press release is qualified in its entirety by the cautionary statements and risk
factor disclosure contained in our Securities and Exchange Commission filings,
including our Annual Report on Form 10-K for the fiscal year ended September 30,
2014.
 
Contact:


CD International Enterprises, Inc.
Peisha Shen
Phone: 1-954-363-7333, Ext. 325
Email: peisha.shen@cdii.net
